       Case 18-03077-hdh Doc 38 Filed 05/01/19         Entered 05/01/19 09:00:03      Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 1, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

      IN RE:                                            §           CHAPTER 7
                                                        §
      BRAIN SYNERGY INSTITUTE, LLC d/b/a                §
      CEREBRUM HEALTH CENTERS,                          §           CASE NO. 18-31240-HDH-7
                                                        §
              Debtor.                                   §


      DANIEL J. SHERMAN,                                §
      CHAPTER 7 TRUSTEE,                                §
                                                        §
              Plaintiff,                                §
                                                        §
      v.                                                §           ADV. NO. 18-03077-HDH
                                                        §
      JOSHUA L. FLOWERS,                                §
                                                        §
              Defendant.                                §

                           FINDINGS OF FACT AND CONCLUSIONS OF LAW

             This Adversary Proceeding came on for trial on March 12, 2019. After hearing the

     evidence presented and the arguments of counsel, the Court finds that Plaintiff is entitled to

     judgment based upon these Findings of Fact and Conclusions of Law.




     FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                 PAGE 1
 Case 18-03077-hdh Doc 38 Filed 05/01/19             Entered 05/01/19 09:00:03        Page 2 of 5



A.     Jurisdiction and Venue

       1.      The Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C.

§1334(b). This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(K).

The parties also formally consented to this Court’s entry of final orders in this matter.

       2.      Venue of this action is proper in this Court pursuant to 28 U.S.C. §1409.

B.     Parties

       3.      Plaintiff Daniel J. “Corky” Sherman, Chapter 7 Trustee, is the duly appointed

Chapter 7 Trustee in the case of In Re: Brain Synergy Institute, LLC, d/b/a Cerebrum Health

Centers, in the United States Bankruptcy Court, Northern District of Texas, Dallas Division; Case

No. 18-31240-hdh-7.

       4.      Defendant is Joshua L. Flowers an individual who initially loaned monies to the

Debtor which were later converted to membership interests denominated as shares of the Debtor

and who now asserts a secured proof of claim, claim number 15-1 (the “Claim”) against the

Debtor’s estate arising out of that purchase of shares.

C.     Operative Facts

       5.      The Debtor filed a voluntary petition in the United States Bankruptcy Court for the

Northern District of Texas under Chapter 7 of the Bankruptcy Code on April 4, 2018 (the

“Chapter 7 Case”). The Trustee was appointed that same day.

       6.      The Trustee sues Flowers to subordinate Flowers’ Claim to equity priority under

11 U.S.C. §510(b).

       7.      Flowers loaned $1,500,000 to the Debtor under the terms of a Secured Convertible

Note and Security Agreement dated May 1, 2015 (the “Original Note”) [Trial Ex. B].                   In

connection with the Original Note, Flowers and the Debtor executed a Secured Convertible Notes




FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                     PAGE 2
 Case 18-03077-hdh Doc 38 Filed 05/01/19              Entered 05/01/19 09:00:03         Page 3 of 5



Subscription Agreement and Power of Attorney dated May 1, 2015 (the “Subscription

Agreement”), [Trial Ex. A].

          8.    Pursuant to the Subscription Agreement, “[Flowers] acknowledge[d] that if the

[Debtor] issue[d] any of its Class A Shares in the Company’s current offering of 20.5 Million Class

Shares then all of the unpaid principal of the [Original] Note plus accrued interest will

automatically be converted at the closing of the Class A Shares Offering into Class A Shares at a

conversion price equal to $.26 per Class A Share.” See Subscription Agreement Trial Ex. A,

par. 5.

          9.    Similarly, the Original Note provides that “[i]f the [Debtor] issues any of its Class A

Shares…in the [Debtor’s] concurrent offering of 20,500,000 Class A Shares…all of the unpaid

principal of this Note plus accrued interest on this Note shall automatically and without any further

action on the part of the Holder or the [Debtor] be converted at the closing of the Class A Shares

Offering into Class A shares at a conversion price equal to $.26 per Class A Share.” See Original

Note Trial Ex. B, par. 4(a).

          10.   The Debtor closed its Class A Shares Offering on July 31, 2015. Accordingly, as

of that date, the Original Note was converted into 5,855,534 Class A Shares in the Debtor and the

Original Note was deemed canceled. [Stipulated Facts]

          11.   In addition to being an investor in the Debtor, Flowers was also an employee of the

Debtor pursuant to an Employment Agreement dated May 18, 2015. The Debtor terminated

Flowers’ employment effective as of November 2, 2015. [Stipulated Facts]

          12.   Following his termination, on December 15, 2015, Flowers filed suit against the

Debtor in connection with the transaction under the Original Note and Subscription Agreement in

a case styled Joshua L. Flowers v. Brain Synergy Institute, LLC and Kenneth C. Beam, Cause




FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                        PAGE 3
 Case 18-03077-hdh Doc 38 Filed 05/01/19             Entered 05/01/19 09:00:03        Page 4 of 5



No. DC-15-15071 in the 193rd Judicial District Court, Dallas County, Texas (the “Lawsuit”) in

which Flowers asserted various claims, including: (a) breach of contract and claim for promissory

note; (b) common law fraud and fraud in the inducement; (c) negligent misrepresentation;

(d) breach of Texas securities law (in the alternative) ; and (e) violations of the Texas DTPA [Trial

Ex. I]. The Debtor answered the Lawsuit and denied Flowers’ claims in their entirety.

       13.     Flowers and the Debtor settled the Lawsuit pursuant to a Compromise Settlement

Agreement and Mutual Release dated October 5, 2016 (the “Settlement Agreement”), [Trial

Ex. D]. Pursuant to the Settlement Agreement, the Debtor agreed to repurchase and Flowers

agreed to sell the Class A Shares that had been issued to Flowers for a purchase price of

$1,500,000.

       14.     The Debtor financed the purchase price through a Note and Security Agreement on

October 5, 2016 (the “Repurchase Note”) made payable to Flowers [Trial Ex. F]. The Repurchase

Note states that it “evidences indebtedness incurred by the [Debtor] in connection with the

[Debtor’s] repurchase of those certain 5,855,534 Class A Shares of the [Debtor] from Holder….”

See Repurchase Note Trial Ex. F, preamble, p.1.

D.     SUBORDINATION UNDER §510(b)

       15.     While there is case law supporting Flowers, the Court believes that In re Sea Quest

Diving, LP, 579 F.3d 411 (5th Cir. 2009) controls and leads to a judgment for the Trustee. There

is a causal nexus between Flowers’ claims in connection with the original securities transaction

and the Claim in this case.

       16.     While the Debtor did purchase Flowers’ Class A Shares with the Repurchase Note,

there are several facts that indicate that the Repurchase Note was in substance more akin to a

judgment in a rescission lawsuit rather than a true redemption as contended by Flowers.




FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                      PAGE 4
 Case 18-03077-hdh Doc 38 Filed 05/01/19              Entered 05/01/19 09:00:03          Page 5 of 5



       17.     Most significantly, the Repurchase Note was only exchanged for the Class A Shares

in the context of settlement of the Lawsuit for, among other things, fraud and breach of the Texas

securities laws. Just as a court must look behind a judgment the Court must also look behind

settlement of a lawsuit.

       18.     In addition, the Repurchase Note was in the same amount as the Debtor’s Original

Note, which was converted into Class A Shares. The capital contribution was not returned at the

time of the settlement but the Repurchase Note was secured, indicating an intent to jump ahead of

unsecured creditors to the maximum extent possible.

       19.     The Court is not bound by the language that the parties used to document the

resolution of the Lawsuit against the Debtor for fraud and violation of securities laws.

       20.     Based on the totality of the circumstances, the Court finds that the Claim is a claim

arising from rescission of a purchase or a sale of a security of the Debtor. Accordingly, for purposes

of distribution in this case, the Claim is subordinated to all claims or interests that are senior to or

equal Debtor’s Class A Shares.

       21.     Judgment shall be entered in accordance with these Findings and Conclusions.

       22.     Any finding of fact may be deemed a conclusion of law and vice versa.

                                       ### End of Order ###




FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                        PAGE 5
